DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7, 9-12, and 14-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach “A system for body tissue ablation, the system comprising: a generator, configured to generate an ablation signal and to provide the ablation signal to an ablation probe that is in contact with tissue; an irrigation module, configured to deliver irrigation fluid to the ablation probe, for applying the irrigation fluid in a vicinity of the tissue while the ablation signal is applied to the tissue; and a processor, configured to: receive from the ablation probe signals indicative of an instantaneous contact force that is exerted by the ablation probe against the tissue; and control the irrigation module to adjust a flow rate of the irrigation fluid responsively and iteratively to correspond to a determined increase or decrease in the instantaneous contact force and respective increase or decrease in heat applied to the tissue, wherein the irrigation flow rate is increased when it is determined that the instantaneous contact force has increased such that rate of heat removal from the tissue matches an increase in heat due to the increased instantaneous contact force and the irrigation flow rate is decreased when it is determined that the instantaneous contact force has decreased such that the rate of heat removal matches a decrease in heat due to the decreased instantaneous contact force; and determining, at each iteration, whether a preset amount of ablative energy was delivered, and stopping ablation in response to a determination that the preset amount of ablative energy was delivered,” or a method of using said system as claimed in claims 1 and 9.
The examiner has cited BEECKLER (US 2014/0336640 A1), Baker (US 6,083,223), and Kulstad (US 2021/0145534) as the most pertinent prior art references, each of which disclose systems, devices, and methods comprising some of the claimed limitations, as discussed in the non-final rejection dated 02/28/2022
However, these references fail to explicitly disclose the specifically claimed limitations of “adjusting the flow rate of the irrigation fluid responsively and iteratively to correspond to a determined increase or decrease in the instantaneous contact force and respective increase or decrease in heat applied to the tissue, wherein the irrigation flow rate is increased when it is determined that the instantaneous contact force has increased such that rate of heat removal from the tissue matches an increase in heat due to the increased instantaneous contact force and the irrigation flow rate is decreased when it is determined that the instantaneous contact force has decreased such that the rate of heat removal matches a decrease in heat due to the decreased instantaneous contact force” of claims 1 and 9.
No other prior art references were found that would overcome the deficiencies of these references. Therefore, Examiner asserts that there is no motivation (either in these references or elsewhere in the art) for making such specific and significant modifications thereto.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SHEA BORSCH whose telephone number is (571)272-5681. The examiner can normally be reached Monday-Thursday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 5712724764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        



/N.S.B./Examiner, Art Unit 3794